Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan A. Roberts (Registration No. 68,565) on 6/23/2022.

	An amendment to “Abstract” was made.  The “Abstract” has been amended as follows:
	
Abstract (Amended):





















Techniques for printing living tissues and organs are provided. An example apparatus includes a printing platform, bioink printing module with at least one nozzle designed for bioink dosing, a gel-forming composition printing module containing a UV-module, and a nozzle for dosing gel-forming composition that starts polymerizing via UV radiation. A module is provided for relatively displacing the nozzles and/or the platform, in which the bioink printing module is separated from the gel-forming-composition printing module to prevent UV radiation from reaching the bioink printing module. The radiation is directed predominantly parallel to the printing platform to prevent UV radiation from reaching the biological tissues and/or organs being printed. A multi-functional device capable of combining various printing modes, providing a method of high-resolution printing of living tissues and organs based on UV-induced hydrogel polymerization, and a method of cell protection from UV radiation during the printing process, can be realized.

Allowable Subject Matter

	Claims 1-2, 6-15, and 26-27 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Masters (US Patent Number 5,134,569) teaches in Fig. 2-3, an apparatus for printing a three-dimensional object.  Masters teaches a printing platform system by teaching a first platform (element 40) movable along the X-axis and a second platform (element 42) which moves along the Y-axis so that the printing can be performed according to the computer aided design (CAD). Masters also teaches in Fig. 2 that the carriage (element 30) that holds the dispensing system, is movable in the Z-axis to suitably place the dispensing head in appropriate position. Masters further teaches a printing module having extrusion nozzle to dispense materials by teaching a dispensing means in Fig. 3 and in further detail in Fig. 4. Masters also teaches Fig. 1, a machine controller (element 20) to control the servos (element 20, 22) that would control the relative displacement of the nozzles and platforms. 

Masters also teaches a UV module that is mounted on a supporting structure operable to move along the z-axis simultaneously with a movement of the dispensing means, where the UV module is configured to expose the composition to UV radiation so that it can begin to polymerizing after exiting from the dispensing means by teaching the use of treatment means (element D) that includes plurality of ultraviolet light beams (element 56) to treat the dispensed material (equivalent to polymerize) at proper time and position (equivalent to after exiting from the nozzle) to cause effective transformation and solidification in the presence of air (column 5, lines 10-15). Additionally, Masters further teaches an applicator shielding means (element E) that is used to avoid the exposure of the dispensing material (equivalent to bio-ink) to the light (equivalent to UV light).  Therefore, Masters teaches to use a shielding means with a nozzle, because that would allow the bio-ink material to avoid any exposure to the UV light to prevent any undesirable interaction between the bio-ink material and UV light and keep the bio-ink material from degradation due to UV exposure. 

Murphy (US Patent Application Publication No. 2014/0093932 A1) teaches an apparatus for manufacturing (printing) biological tissues and organs, the bio printer comprising a receiving surface (para [0104]) for the distribution thereon of supporting material and bio-inks. Murphy teaches at least one or more printheads having means for holding a cartridge containing the supporting material and/or bio-ink for dosing the supporting material and/or bio-ink (para. [0074}, and [0080]) (equivalent to the first nozzle of the instant claim). Murphy also teaches at least one or more printheads having means for holding a cartridge containing the supporting material and/or bio-ink for dosing the supporting material and/or bio-ink (para. [0074}, and [0080]) (equivalent to the second nozzle diffusing gel forming composition of the instant claim). Murphy also teaches that the printer apparatus (printer head) adapted to generate a flow of gel forming material (the UV cross-linkable material is a hydrogel) from the cartridge which has the cross-linkable material (para. [0006-0007], [0130]), and a gel-forming module having a device adapted to start polymerization of the gel-forming materials by UV irradiation (para. [0095-0097]). Murphy clarifies the formation of separate bio-ink module and supporting material (gel forming composition) module by teaching that in some embodiments a cartridge disclosed comprises bio-ink, in some embodiment a cartridge disclosed comprises support material, or combination thereof (para. [0081]).  Additionally, Murphy also teaches that in some embodiments, the bioprinter dispenses a plurality of elements, sections, and/or areas of bio-ink and/or support material onto a receiving surface (para. [0104]. In further embodiments, dispensing occurs in a specific pattern and at specific positions. In still further embodiments, the locations at which the bioprinter deposits bio-ink and/or support material onto a receiving surface are defined by user input and translated into computer code (para. [0104]. 

	However, the prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claim 1, especially with the combination of the following limitation:
	
“a protection module configured to pick up UV radiation not absorbed by the gel- forming composition,”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742